Citation Nr: 1042937	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION


The Veteran served on active duty from October 1966 to June 1969.

The low back issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The PTSD issue comes before the Board on appeal from a June 2008 
rating decision.  These matters were previously remanded by the 
Board in June 2009.

Service connection was granted for PTSD in the June 2008 rating 
decision; a 30 percent disability rating was assigned, effective 
June 29, 2006.  Subsequently, in a January 2009 rating decision, 
the RO assigned a higher rating of 50 percent for the Veteran's 
service-connected PTSD, effective June 12, 2008.  As the maximum 
schedular rating was not assigned, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 12, 2008, the Veteran's PTSD was productive of 
no more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment.

2.  From June 12, 2008, the Veteran's PTSD is productive of no 
more than occupational and social impairment with reduced 
reliability and productivity, including panic attacks more than 
once a week.

3.  The Veteran's PTSD has not been characterized generally by 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met for the period prior to June 12, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met for the period from June 12, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in August 2006 and November 2006.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence, as well as information 
regarding disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
provided the appellant with additional notice in November 2008 
and August 2009.

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from a 
rating decision granting service connection and assigning an 
initial rating.  Consequently, Vasquez-Flores is inapplicable.  
The Board also notes that the United States Court of Appeals for 
the Federal Circuit recently vacated the holding of the Veteran's 
Court in Vazquez-Flores, which required the VA to notify a 
veteran of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Nevertheless, the Veteran was provided Vasquez-
Flores notice in November 2008.  His claim was readjudicated in 
January 2009 via an RO rating decision and a July 2010 statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, VA treatment records, and private 
treatment records are on file.  There is no indication of 
available, outstanding records which would support the Veteran's 
PTSD claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations regarding his PTSD claim 
in August 2007 and June 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports are thorough and contain 
sufficient information to decide the PTSD issue on appeal.  Thus, 
the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its June 
2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In this 
regard, the Veteran was supplied a statement of the case for his 
PTSD claim in July 2010.  Therefore, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue of entitlement to an 
increased rating for PTSD, and the appellant is not prejudiced by 
a decision on the claim at this time.

Laws and Regulations

The Veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this regulatory provision: a 30 percent rating is assigned 
when there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet. App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According 
to the DSM-IV, a GAF score of 61-70 indicates some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work).

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Historically, service connection was granted for the 
Veteran's PTSD in a June 2008 rating decision and assigned a 30 
percent disability rating, effective June 29, 2006.  
Subsequently, a January 2009 rating decision increased the 
disability rating from 30 percent to 50 percent, effective June 
12, 2008.  As the maximum schedular rating was not assigned, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

VA and private treatment records reflect the Veteran's ongoing 
complaints of and treatment for his PTSD.  In June 2006, the 
Veteran reported that his mood was generally good, but that he 
was easily irritable with others and had episodes of anxiety and 
claustrophobia.  He reported taking medication, including 
Lorazepam and Xanax, for his PTSD, and that it is very effective 
in treating his anxiety.  He also reported previously taking 
Lunesta and Ambien for sleep, but these were not effective.  He 
denied hallucinations and anhedonia or unrealistic guilt.  He 
reported that his energy level, concentration, and appetite were 
good.  The Veteran reported 2 to 4 hours of solid sleep per 
night, and that then he frequently wakes up.  He reported a 
history of nightmares of events in Vietnam, but that currently 
these rarely occurred; however, he reported other anxiety 
provoking dreams.  The Veteran reported sleeping with a gun close 
by, and that he has had defensive behaviors in the night.  He 
denied any current suicidal ideation, homicidal ideation, and 
symptoms of mania.  The Veteran reported drinking 2 to 3 
alcoholic beverages per night, but denied any illicit drug use.  
The clinician stated that the Veteran was alert, dressed casually 
and neatly, and was oriented to person, place, and time.  The 
Veteran had normal motor activity, normal flow of thought, normal 
memory, normal concentration, normal thoughts, normal 
perceptions, and normal judgment.  No delusions were expressed or 
elicited.  The Veteran was pleasant, his mood was congruent, and 
insight was intact.  The Veteran was diagnosed with chronic PTSD 
and assigned a GAF score of 60.

The Veteran was afforded a VA examination in August 2007.  The 
examiner reviewed the Veteran's claims file.  During the 
examination, the Veteran reported that he had been married for 20 
years to his second wife, and that he had two adult children from 
his first marriage.  The Veteran reported that his second 
marriage was pretty good and that, although they squabble at 
times, they have been able to maintain a long-term relationship.  
He reported that he was close with his daughter and was in 
contact with his son.  The Veteran reported having a couple of 
friends and some close contacts at work.  He reported being 
currently employed in car sales, that he has been in that field 
for 35 years, and that he has done very well in this area.  He 
reported being at his current place of employment for 3.5 years, 
and that he has some management duties.  The Veteran reported 
sleep problems, which was partially related to back pain, but 
that he also thinks about Vietnam.  He reported feeling anxiety 
when in confined spaces.  He reported experiences where he feels 
that he is back in the jungle for a brief time.  The Veteran 
reported being easily angered, and though he does not become 
physically aggressive, he sometimes snaps at people.  He avoids 
talking and thinking about Vietnam.  The Veteran reported that he 
hates being called a liar, and has had a hard time working with 
Vietnamese people.  He reported drinking 2 to 3 glasses or wine 
per night.  The Veteran was able to complete normal activities of 
daily living without significant impairment.  The Veteran works 
long hours, which keeps him busy; he reported leisure activities 
including golf and going on business trips.

The examiner stated that the Veteran was very casually dressed.  
The Veteran was clam throughout the interview and did not show 
overt signs of anxiety or depression.  The Veteran was articulate 
and verbal; his speech was clearly understood and he was 
cooperative with the examination.  The examiner stated that a 
rapport was easily established and that the Veteran had excellent 
social skills.  The Veteran was estimated to have above average 
intelligence; his thought process was logical, coherent, and 
relevant; and his affect was spontaneous and he was calm 
throughout the interview.  The Veteran was well oriented to time, 
place, person and situation.  His reasoning and judgment were 
good.  The Veteran's fund of general information and verbal 
comprehension were estimated to be average.  He did not show any 
significant problems with concentration, short-term memory, or 
long-term memory, and he indicated that he was very good at 
remembering inventory numbers and phone numbers.  The Veteran 
reported some general anxiety and that he sometimes gets panicky 
when in enclosed spaces; however, he has learned how to avoid 
these types of situations and how to cope with those feelings.  
He reported some mild interpersonal conflicts, but no major 
rageful outbursts.  The examiner stated that the Veteran did not 
endorse significant enough depression symptoms to warrant a major 
depressive diagnosis, although the Veteran reported some mild 
feelings of depression at times.  The Veteran did not report 
significant psychotic symptoms of homicide ideation, although he 
reported fleeting thoughts of suicide at times, but that they do 
not last long, and he has never made a suicide attempt.  The 
examiner stated that the Veteran did not show significant impact 
of mental health symptoms on occupational or social functioning.  
The examiner noted that the Veteran described his second marriage 
a generally positive and reported that he had some close 
relationships.

The examiner stated that the Veteran reported re-experiencing 
life-threatening events through thoughts, dreams, and occasional 
flashback type experiences.  The examiner noted that the Veteran 
avoids thinking about Vietnam and avoids Vietnamese people, 
though the Veteran did not clearly describe other avoidance 
symptoms.  The Veteran described some sleep disturbance and anger 
problems, which were very mild, and he endorsed hypervigilance 
and startle symptoms.  The examiner concluded that although the 
Veteran reported a number of symptoms of PTSD, he did not meet 
the full criteria, in that he did not show full avoidance 
symptoms, and he did not indicate clinically significant social 
or occupational dysfunction related to these symptoms.  The 
examiner did not diagnose the Veteran with any acquired 
psychiatric disability, including PTSD.  The examiner assigned a 
GAF score of 70.

Subsequently, the Veteran was afforded an additional VA 
examination on June 2, 2008.  The examiner reviewed the Veteran's 
claims file.  The Veteran reported that his current symptoms 
include having a hard time trusting people, despising Vietnamese 
people, and refusing to take on Vietnamese people as a customer 
and avoiding them as much as he can.  The Veteran avoids sitting 
in corners and sitting with his back against the wall.  The 
Veteran does not like small rooms and does not go to parties, 
crowed places, or stand in line for any length of time.  He 
reported that his nightmares had increased somewhat since he had 
been going through the disability claims process.  The Veteran 
estimated that he experiences nightmares once or twice per week 
or less. The Veteran reported that he has had a few bouts of 
range over the years, and got into a fight in 1987.  The Veteran 
denied any history of delusions or hallucinations.  The Veteran 
reported occasional suicidal ideation, and reported homicidal 
ideation with regard to people of Asian and Middle Eastern 
ethnicity.  The Veteran reported that his second marriage had 
been somewhat challenging lately because his wife has some 
medical issues, and that she had become more irritable and they 
have been getting into more arguments.  He reported that he has a 
perfect relationship with his daughter and her family, but 
difficult relationship with his son, due to his son's history 
with substances.  The Veteran denied having any social life and 
reported that he does not go places or do things.  He indicated 
that his PTSD symptoms had been severe and that there had been no 
remissions since they began in 1969.  The Veteran reported 
significant benefits from medication.  The Veteran reported 
having 2 to 3 drinks of scotch per night, as well as other drinks 
on Sundays.  The Veteran reported that his current job was a car 
salesman and that he had been employed there for 4 years and 5 
months, which had been the longest job he has held. 

 The examiner stated that, in summary, the Veteran presented a 
history of moderate occupational impairment, mostly in the form 
of multiple job changes and difficulty getting along with others.  
The examiner found that, with regard to social impairment, the 
Veteran exhibited a mild to moderate level of social impairment 
secondary to psychiatric symptoms.  The Veteran did not report 
significant deficits in activities of daily living secondary to 
psychiatric symptoms.  The examiner stated that the Veteran 
exhibited good eye contact, and his grooming and hygiene were 
very good.  The Veteran evidenced no abnormalities in his posture 
or psychomotor activity.  The Veteran's manner of communication 
was cooperative and direct.  His speech and communication were 
normal in rate, rhythm, tone, and volume.  His though processes 
were clear, logical, goal directed, and coherent.  His thought 
content was relevant and appropriate.  His behavior during the 
examination was fully appropriate.  The Veteran was oriented in 
all spheres.  He showed a good general fund of information and no 
impairments in his remote or recent memory.  The Veteran's 
attention and concentration was very good.  His abstract 
reasoning skills were good, and his social judgment was intact.  
The Veteran exhibited a moderate level of psychological insight.  
The Veteran's affect was moderately dysphoric.  The examiner 
diagnosed the Veteran with moderate PTSD secondary to military 
combat trauma; depressive disorder, not otherwise specified 
(NOS), more likely than not secondary to PTSD; panic disorder 
without agoraphobia, in remission, more likely than not secondary 
to PTSD; and alcohol dependence, less likely than not secondary 
to PTSD.  The examiner assigned a GAF score of 60.

A VA treatment record from June 12, 2008 states that the Veteran 
was seen for evaluating his mental health.  At that time, the 
Veteran reported working in car sales and also helping disabled 
veterans get transportation.  Clinician found the Veteran to have 
good eye contact and stated that he was cooperative and that his 
demeanor was appropriate.  The Veteran had full range of affect 
and his mood was congruent.  The Veteran assessed his depression 
at 3-5 on a 10 point scale (with 10 being the worst), and his 
anxiety at 5-7.  The Veteran reported experiencing hypervigilance 
all the time and that he jumps at loud noises.  The Veteran 
reported that anger triggers anxiety.  He reported a fear of 
losing control, but denied ever having lost control.  He reported 
panic attacks 2 to 3 times per week, which are triggered out of 
the blue sometimes, and that his symptoms include gasping for 
breath, shaking, heart racing, and a flushed face.  The Veteran's 
concentration/memory was intact.  His thought process was goal 
oriented and logical.  The Veteran reported that he had not had 
suicidal ideation for a while, and denied homicidal ideation.  
The Veteran denied any delusions and hallucinations.  The Veteran 
reported experiencing flashbacks 3 to 4 times per month.  He 
reported having nightmares 4 to 5 times per month.  The Veteran's 
insight/judgment was assessed as fair.  The Veteran was diagnosed 
with chronic PTSD and alcohol abuse in partial remission.  The 
Veteran was prescribed medication for his PTSD and depression 
(Citalopram), sleep (Trazodone), and anxiety (Alprazolam).
  
The Veteran has submitted multiple statements regarding the 
symptomatology of his mental disorder, the severity of his 
disorder, and how the disabilities affect his activities of daily 
living.  The Veteran's former spouse also submitted a statement 
regarding the Veteran's mental disorder.

The Board again recognizes that the Court in Mauerhan stated that 
the symptoms listed in VA's general rating formula for mental 
disorders is not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  The Court also indicated in Mauerhan that without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  Id. at 442.  

In light of Mauerhan, the Board observes that, during the August 
2007 VA examination, the Veteran reported that his second 
marriage was pretty good and that, although they squabble at 
times, they have been able to maintain a long-term relationship, 
and reported having a couple of friends and some close contacts 
at work.  However, during the June 2008 VA examination, the 
Veteran reported that his second marriage had been somewhat 
challenging lately because his wife has some medical issues; 
nevertheless, he reported that he has a perfect relationship with 
his daughter and her family, but denied having any social life.

In addition, the Veteran showed no more than moderate 
occupational impairment, mostly in the form of multiple job 
changes and difficulty getting along with others.  Also, the 
Veteran showed no more than a mild to moderate level of social 
impairment.  

The Board finds that the Veteran's overall PTSD symptomatology 
during this period did not cause occupational and social 
impairment with reduced reliability and productivity.  In this 
regard, the Veteran did not show symptoms of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
and difficulty in establishing and maintaining effective work and 
social relationships.

Such a finding is supported by and consistent with the GAF scores 
of 60 assigned in June 2006 and June 2008, and the GAF score of 
70 assigned in August 2007.  The GAF scores of 60 are indicative 
of some moderate symptoms or moderate difficulty in social or 
occupational functioning.  The Board notes that a GAF score 
reflects merely an examiner's opinion of functioning levels and 
in essence represents an examiner's characterization of the level 
of disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  It is noted that a disability rating 
depends on evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by words 
or by a GAF score, is to be considered but is not determinative 
of the percentage disability rating to be assigned.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95 (1995).  The Board finds that the 
Veteran's GAF scores accurately reflected his PTSD symptoms 
during this period.

The Board concludes that the Veteran's impairment during this 
time period warranted a 30 percent rating for some occupational 
and social impairment.  Generally, the Veteran was functioning 
pretty well, and he did not report any significant deficits in 
activities of daily living.

In addition, staged ratings are not applicable for the period 
prior to June 12, 2008, since at no point did the Veteran's 
disability approximate the criteria for a disability rating 
greater than 30 percent.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board finds that the preponderance of the evidence also is 
against assigning a disability rating greater than 50 percent for 
PTSD for the period from June 12, 2008.  The pertinent evidence 
of record concerning the severity of the Veteran's PTSD is the 
June 12, 2008 VA treatment record.  

On June 12, 2008, the examiner found that the Veteran's PTSD 
symptomatology to include: hypervigilance, anxiety, a fear of 
losing control (but he denied ever having lost control), panic 
attacks 2 to 3 times per week, flashbacks 3 to 4 times per month, 
and nightmares 4 to 5 times per month.  The Veteran denied 
delusions, hallucinations, homicidal ideation, as well as recent 
suicidal ideation.  The Veteran was found to be cooperative, he 
exhibited good eye contact, his demeanor was appropriate, he had 
full range of affect, his mood was congruent, his 
concentration/memory was intact, his thought process was goal 
oriented and logical, and his insight/judgment was fair.  In 
addition, the Veteran reported being employed.  Based on the 
Veteran's symptomatology, the Board does not find persuasive 
evidence that the Veteran's disability picture more nearly 
approximated the criteria for a 70 percent rating, such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Nor is there persuasive 
evidence that the Veteran's disability picture more nearly 
approximated the criteria for a 100 percent rating.  Therefore, 
the Board finds that these symptoms are more consistent with the 
criteria for a 50 percent rating because they produced no more 
than occupational and social impairment with reduced reliability 
and productivity.  In addition, the Veteran has reported being 
employed.

The Board finds that the demonstrated symptomatology does not 
show persuasively that the regulatory criteria for a 70 percent 
rating (or higher) for PTSD have been met.  In other words, the 
criteria for a 50 percent rating appear to describe more 
accurately the Veteran's level of occupational and social 
impairment including disturbances in motivation and mood and 
difficulty in establishing social relationships.  Significantly, 
the evidence shows that the Veteran was able to keep his jobs and 
did not evidence severe obsessional rituals.  Under the 
circumstances, the Board must conclude that the current degree of 
impairment due to PTSD was contemplated adequately by the 50 
percent rating from June 12, 2008.

In addition, staged ratings are not applicable for the period 
from June 12, 2008, since at no point did the Veteran's 
disability approximate the criteria for a disability rating 
greater than 50 percent.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Regarding employment, the Board observes that the Veteran is 
currently employed.  Therefore, in this case, the Board finds 
that the further consideration of the question of employability 
is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected PTSD on his 
work functioning.  In general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the General Rating 
Formula for Mental Disorders under 38 C.F.R. § 4.130.  In short, 
the rating criteria contemplate not only his symptoms but the 
severity of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

The Veteran may always initiate a claim for an increased rating 
in the future if there is an increase in the severity of his 
PTSD. 


ORDER

Entitlement to a disability rating greater than 30 percent for 
PTSD for the period prior to June 12, 2008 is not warranted.  
Entitlement to a disability rating greater than 50 percent for 
PTSD for the period from June 12, 2008 is not warranted.  The 
appeal is denied to this extent. 


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for low back disability, regrettably, the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Littke v. 
Derwinski, 1 Vet. App. 90, 92-93 (1990).  The Board finds that 
additional development is necessary prior to final appellate 
review.

Pursuant to the Board's June 2009 remand instructions, the 
Veteran was afforded a VA medical examination in September 2009 
for his claimed low back disability.  The examiner diagnosed the 
Veteran with mild degenerative disc disease of the lumbar spine 
and rotary scoliosis.  The examiner concluded that it was less 
likely as not that the Veteran's current lumbar spine condition 
was related to his active duty service, given that his service 
treatment records were silent in regards to treatment or 
complaints of a lumbar spine condition.  The examiner also stated 
that it was more likely that the Veteran's current degenerative 
disc disease, multilevel, was related to aging and attrition.  
The examiner further concluded that the Veteran's scoliosis was 
not related to his active duty service, given that it is a 
congenital condition and was mild.

The Board finds that the September 2009 VA medical examination 
and opinion is arguably inadequate.  In this regard, the Board 
finds that the examiner did not properly consider the Veteran's 
contention of an in-service injury to his lower back, and instead 
relied on the absence of service treatment records documenting an 
in-service injury.  With regard to the Veteran's claimed in-
service injury to his lower back, the Board finds the Veteran to 
be competent and credible to report that he incurred an injury to 
his lower back when his unit was hit by an explosive device, that 
he was knocked down into a trench, and that he was treated for 
this injury.  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Additionally, the Board notes that the record shows that the 
Veteran served in the Army with the 101st Airborne Division 
Headquarters at Bien Hoa Air Base, and was there during the Tet 
offensive (1968) and the Battle of Long Binh/Bien Hoa (January 
1968 through February 1968).

Therefore, the Board finds that another VA examination and 
medical opinion, which is clearly based on full consideration of 
the Veteran's documented medical history and assertions and which 
is supported by a clearly stated rationale, is needed to resolve 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a 
duty to remand a case if further evidence or clarification of the 
evidence is essential for a proper appellate decision).

In addition, although multiple requests for the Veteran's service 
treatment records have been made (including to the National 
Personnel Records Center (NPRC)), the Board notes that all of the 
Veteran's service treatment records have not been located.  The 
Board notes that in June 1969 the Houston, Texas RO forwarded the 
Veteran's service treatment records to the Waco, Texas RO.  
However, the Board is uncertain as to whether all of the 
Veteran's service treatment records were transferred.  In view of 
the need to return the case for other development, the Board 
concludes it appropriate to request and obtain any missing 
service treatment records from the Houston, Texas RO (or any 
storage facility if the records have been archived).  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Lastly, the Board notes that the most recent VA outpatient 
treatment record is from December 2008.  In light of the need to 
return the case for additional development and in order to afford 
the Veteran every consideration with his appeal, the Board 
believes it appropriate to obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request any service 
treatment records that are in the possession 
of the Houston, Texas RO.  If any of the 
records are shown to be at another storage 
facility, a request should be made to the 
appropriate storage facility.  If additional 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

3.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed low 
back disability.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion (in responding the examiner 
should assume for the sake of argument that 
the Veteran incurred an injury to his lower 
back when his unit was hit by an explosive 
device, that he was knocked down into a 
trench, and that he was treated for this 
injury):

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed low back disability 
is causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

5.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue of entitlement to service 
connection for low back disability should be 
readjudicated.  If the benefit sought is not 
granted, the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


